The defendant having been acquitted of the charge under the second count of the indictment, the refusal of the court to give the general charge for defendant as to that count, if error, was without injury. However, in this case its refusal was not error.
Under the facts in the case charge 7 *Page 357 
was properly refused. The crime charged could have been and doubtless was committed by more than one person, and under the terms of the charge, if another was jointly guilty with defendant, the defendant should be acquitted. The charge was not applicable to the facts in this case.
Charge 8 was amply covered by given charges 5 and 6 and by the general charge of the court.
Charge J is an argument. The court had already and fairly charged on the law of larceny.
Charge K singles out a portion of the evidence and is bad.
The rulings of the court upon the admission of testimony were without error.
We find no error in the record and the judgment is affirmed.
Affirmed.